United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-4072
                                  ___________

Dennis E. Jefferson,                   *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Missouri Department of                 *
Social Services,                       *          [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: August 6, 2001

                              Filed: August 15, 2001
                                  ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
      Circuit Judges.
                           ___________

PER CURIAM.

      Dennis E. Jefferson appeals the district court’s1 adverse grant of summary
judgment, upon remand, in his Title VII employment-discrimination action.
Mr. Jefferson had alleged that Missouri Department of Social Services (MDSS)
terminated him from his position at a youth center “because he is a male.”


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
      Having carefully reviewed the record and the parties’ briefs, see Duffy v. Wolle,
123 F.3d 1026, 1033 (8th Cir. 1997) (de novo standard of review), cert. denied, 523
U.S. 1137 (1998), we conclude that the district court properly granted summary
judgment to MDSS. Mr. Jefferson failed to show that MDSS’s proffered
nondiscriminatory reasons for his termination--his use or threatened use of physical
force against several youths and his failure to document these incidents--were
pretextual, McDonnell Douglas Corp. v. Green, 411 U.S. 792, 806-07 (1973), and
nothing else in Mr. Jefferson’s submissions persuades us that summary judgment was
improper.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-